DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“verification device configured to perform the following . . . “ in claim 7;
“summing element for calculating a first comparison value as the sum of the neuron values of the multiple neurons“ in claim 8.
“comparison block to recognize an error as a function of the first comparison value and the second comparison value“ in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 7, 8, and 9 are objected to because of the following informalities: 
In claims 1, 7, 8, and 9, at multiple locations in each claim, the phrase “so as” should be deleted to remove redundancy and enhance clarity.
In claim 8, at lines 5-6, “the multiple neurons, which are provided to perform” should be amended to “wherein the multiple neurons perform” in order reduce redundancy and provide clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “performing or triggering a calculation of neuron functions of the multiple neurons, so as, in each case, to obtain a neuron value” (emphasis added) in lines 3-4. This limitation renders the claim indefinite because it is unclear what “case” is referenced by “in each case” because there isn’t prior basis for a “case”. It appears to the examiner that the applicant intended the limitation to indicate that for each of the multiple neurons a neuron value is obtained via the neuron function calculation. Therefore, the limitation will be understood as such for the purposes of examination.
Claim 1 recites the limitation "the sum of the neuron values of the multiple neurons" (emphasis added) in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim because a sum of neuron values isn’t recited previously in the claim and only a single “neuron value” is previously recited in the claim. For purposes of examination, the above limitation will be understood as “a sum of neuron values of the multiple neurons” as it appears to be the applicant’s intent.
Claim 1 recites the limitation "the sum of the weightings of the multiple neurons assigned to the respective neuron input” (emphasis added) in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim because a sum of weightings isn’t previously recited in the claim and weightings are not previously recited as being assigned to a respective neuron input. For purposes of examination, the above limitation will be understood as “a sum of the weightings of the multiple neurons assigned to a respective neuron input”.
Claim 7 recites the limitation “perform or trigger the calculation of neuron functions of the multiple neurons, so as, in each case, to obtain a neuron value” (emphasis added) in lines 4-6. This limitation renders the claim indefinite because it is unclear what “case” is referenced by “in each case” because there isn’t prior basis for a “case”. It appears to the examiner that the applicant intended the limitation to indicate that for each of the multiple neurons a neuron value is obtained via the neuron function calculation. Therefore, the limitation will be understood as such for the purposes of examination.
Claim 7 recites the limitation "the sum of the neuron values of the multiple neurons" (emphasis added) in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim because a sum of neuron values isn’t recited previously in the claim and only a single “neuron value” is previously recited in the claim. For purposes of examination, the above limitation will be understood as “a sum of neuron values of the multiple neurons” as it appears to be the applicant’s intent.
Claim 7 recites the limitation "the sum of the weightings of the multiple neurons assigned to the respective neuron input” (emphasis added) in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim because a sum of weightings isn’t previously recited in the claim and weightings are not previously recited as being assigned to a respective neuron input. For purposes of examination, the above limitation will be understood as “a sum of the weightings of the multiple neurons assigned to a respective neuron input”.
Claim 8 recites the limitation "the sum of the neuron values of the multiple neurons" (emphasis added) in line 5.  There is insufficient antecedent basis for this limitation in the claim because neither “neuron values” nor a sum of neuron values is previously recited previously in the claim. For purposes of examination, the above limitation will be understood as “a sum of neuron values of the multiple neurons” as it appears to be the applicant’s intent.
Claim 8 recites the limitation “perform a calculation of neuron functions, so as, in each case, to obtain a neuron value” (emphasis added) in lines 6-7. This limitation renders the claim indefinite because it is unclear what “case” is referenced by “in each case” because there isn’t prior basis for a “case”. It appears to the examiner that the applicant intended the limitation to indicate that for each of the neuron functions a neuron value is obtained. Therefore, the limitation will be understood as such for the purposes of examination.
Claim 8 recites the limitation "the sum of the weightings of the multiple neurons assigned to the respective neuron input” (emphasis added) in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim because a sum of weightings isn’t previously recited in the claim and weightings are not previously recited as being assigned to a respective neuron input. For purposes of examination, the above limitation will be understood as “a sum of the weightings of the multiple neurons assigned to a respective neuron input”.
Claim 9 recites the limitation “performing or triggering a calculation of neuron functions of the multiple neurons, so as, in each case, to obtain a neuron value” (emphasis added) in lines 6-8. This limitation renders the claim indefinite because it is unclear what “case” is referenced by “in each case” because there isn’t prior basis for a “case”. It appears to the examiner that the applicant intended the limitation to indicate that for each of the multiple neurons a neuron value is obtained via the neuron function calculation. Therefore, the limitation will be understood as such for the purposes of examination.
Claim 9 recites the limitation "the sum of the neuron values of the multiple neurons" (emphasis added) in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim because a sum of neuron values isn’t recited previously in the claim and only a single “neuron value” is previously recited in the claim. For purposes of examination, the above limitation will be understood as “a sum of neuron values of the multiple neurons” as it appears to be the applicant’s intent.
Claim 9 recites the limitation "the sum of the weightings of the multiple neurons assigned to the respective neuron input” (emphasis added) in lines 16-18.  There is insufficient antecedent basis for this limitation in the claim because a sum of weightings isn’t previously recited in the claim and weightings are not previously recited as being assigned to a respective neuron input. For purposes of examination, the above limitation will be understood as “a sum of the weightings of the multiple neurons assigned to a respective neuron input”.
Claim limitations “verification device …”, “summing element for calculating a first comparison value as the sum of the neuron values of the multiple neurons”, and “comparison block to recognize an error as a function of the first comparison value and the second comparison value” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding the three limitations, there is no disclosure of any particular structure, explicitly or implicitly to perform the functions of “perform or trigger the calculation of neural functions of multiple neurons”, “calculating a first comparison value as the sum of the neuron values of the multiple neurons”, “perform or trigger a control calculation with one or multiple control neuron functions and with all neuron inputs of the multiple neurons”, and recognizing “an error as a function of the first comparison value and the second comparison value”. The disclosure merely restates claimed functionality performed by the “verification device”, “summing element” and “comparison block”. Therefore, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6 and 10-14 are rejected for incorporating, and failing to correct, the deficiencies of claims 1 and 9 detailed above.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above in the 35 U.S.C. 112(b) rejections, the disclosure does not provide adequate structure to perform the claimed functions “perform or trigger the calculation of neural functions of multiple neurons”, “calculating a first comparison value as the sum of the neuron values of the multiple neurons”, “perform or trigger a control calculation with one or multiple control neuron functions and with all neuron inputs of the multiple neurons”, and recognizing “an error as a function of the first comparison value and the second comparison value”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.


Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, alone or in combination, doesn’t teach suggest “performing or triggering a calculation of neuron functions of the multiple neurons, so as, in each case, to obtain a neuron value, the neuron functions being determined by individual weightings for each neuron input; calculating a first comparison value as the sum of the neuron values of the multiple neurons; performing or triggering a control calculation with one or multiple control neuron functions and with all neuron inputs of the multiple neurons, so as to obtain a second comparison value as a function of the neuron inputs of the multiple neurons and of the sum of the weightings of the multiple neurons assigned to the respective neuron input; and recognizing an error as a function of the first comparison value and of the second comparison value” as recited in independent claim 1.
Bettola, Simone, and Piuri, Vincenzo, “High Performance Fault-Tolerant Digital Neural Networks”, (herein Simone and Piuri) teaches error detection in a neural network using redundant binary representation implemented in three-rail logic. Simone and Piuri don’t teach “performing or triggering a calculation of neuron functions of the multiple neurons, so as, in each case, to obtain a neuron value, the neuron functions being determined by individual weightings for each neuron input; calculating a first comparison value as the sum of the neuron values of the multiple neurons; performing or triggering a control calculation with one or multiple control neuron functions and with all neuron inputs of the multiple neurons, so as to obtain a second comparison value as a function of the neuron inputs of the multiple neurons and of the sum of the weightings of the multiple neurons assigned to the respective neuron input; and recognizing an error as a function of the first comparison value and of the second comparison value”.
Chu, Lon-Chan, and Wah, Benjamin, “Fault Tolerant Neural Networks with Hybrid Redundancy” (herein Chu and Wah) teaches detecting and correcting faults in neural networks by recomputing the outputs of neurons with multiple processors. Chu and Wah don’t teach “performing or triggering a calculation of neuron functions of the multiple neurons, so as, in each case, to obtain a neuron value, the neuron functions being determined by individual weightings for each neuron input; calculating a first comparison value as the sum of the neuron values of the multiple neurons; performing or triggering a control calculation with one or multiple control neuron functions and with all neuron inputs of the multiple neurons, so as to obtain a second comparison value as a function of the neuron inputs of the multiple neurons and of the sum of the weightings of the multiple neurons assigned to the respective neuron input; and recognizing an error as a function of the first comparison value and of the second comparison value”.
Torres-Huitzil, Cesar, and Girau, Bernard, “Fault tolerance in neural networks: neural design and hardware implementation”, (herein Torres-Huitzil and Girau) teaches a review of fault tolerance in artificial neural networks targeting hardware implementations that enhance the capacity of physical neural networks to tolerate hardware faults. Torres-Huitzil and Girau don’t teach “performing or triggering a calculation of neuron functions of the multiple neurons, so as, in each case, to obtain a neuron value, the neuron functions being determined by individual weightings for each neuron input; calculating a first comparison value as the sum of the neuron values of the multiple neurons; performing or triggering a control calculation with one or multiple control neuron functions and with all neuron inputs of the multiple neurons, so as to obtain a second comparison value as a function of the neuron inputs of the multiple neurons and of the sum of the weightings of the multiple neurons assigned to the respective neuron input; and recognizing an error as a function of the first comparison value and of the second comparison value”.
Independent claims 7, 8, and 9 recited limitations similar to those noted above for claim 1 and are considered allowable for the same reasons as claim 1 indicated above.
Claims 2-6 and 10-14 depend from claims 1 and 9, respectively, and are considered allowable for at least the reasons given above for claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123